DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 9 regarding the interview held 09 October 2020 are acknowledged.  However, it is noted that the pending claims do not match the scope of the claims presented in the agenda.  For example, the method claim was not amended to be specific to removal of material from the kidney and the computer-readable medium claim was instead amended to recite this feature.  This simply represents an intended use of the computer-readable medium and does not impose any limitation on the medium itself.  Various other features presented in the agenda are also omitted from the independent claims.
Applicant’s remarks on pp. 9-10 and amendments with respect to the objections to claims 12, 13 and 19 have been fully considered.  The objections are withdrawn in view of the amendments.
Applicant’s remarks on pp. 10-11 regarding certain elements  invoking 35 U.S.C. 112(f) have been considered.  Applicant cites case law relevant to “step for” limitations but the limitations at issue are in fact “means for” limitations.  Both method and apparatus claims can be written to incorporate “means for” limitations; however, only method claims can recite “step for” limitations.  No such limitations are recited.  However, the control unit, reciting a substitute for the term means, without a structural modifier, and coupled with functional language, does indeed invoke 35 U.S.C. 112(f) where recited in both the method and apparatus claims.  The insertion 
	Applicant’s remarks on p. 11 with respect to the subject matter eligibility rejection under 35 U.S.C. 101 have been fully considered.  
The amendments to independent claim 1 incorporates a particular machine which is integral to the method and also incorporates a particular treatment or prophylaxis, which collectively represent significantly more than the abstract ideas identified.  Claim 1 and those depending therefrom are drawn to patent-eligible subject matter.  While applicant refers to the first and second screens and the information they display, the screens represent basic computer hardware and the data display is extra-solution activity, so this is not contributing to the patent-eligibility of the claims.
The amendment to independent claim 8 incorporates a particular machine as part of the apparatus and this represents significantly more than the abstract ideas identified.  Claim 8 and those depending therefrom are drawn to patent-eligible subject matter.
Applicant’s remarks regarding the subject matter eligibility rejection of claim 15 and those depending therefrom under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Claim 15 is drawn to a computer-readable medium.  The source of the received image data does not impose practical limits on practicing the abstract idea for this statutory category.  Displaying images is merely presenting the results of the abstract idea(s) which neither integrates into a practical application nor represents significantly more, as it falls under the 
Applicant’s remarks on pp. 12-13 with respect to the prior art rejections in view of Piron, Mikkaichi, and Kienzle have been fully considered but they are moot in view of new grounds of rejection.  As identified previously, the scope of the pending claims does not match that which was discussed in the interview, so there is no standing agreement about whether claims 1 or 8 distinguish from the prior art as applied.  The anticipation rejection in view of Piron is withdrawn but the reference is now incorporated into an obvious rejection.  Applicant has not presented any specific remarks on the subject matter of claims 1 or 8 with respect to the prior art applied.  The rejections are updated to address the features as amended.  
Applicant’s remarks on pp. 12-13 with respect to the prior art rejection of claim 15 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.  Applicant points to the preamble statement of intended use for “identifying material to be removed from a kidney of a patient,” as amended.  However, this is a matter of the intended imaging target and the images received by the computer-readable medium.  The computer-readable media of Piron is capable of being used to identify or otherwise highlight material to be removed from an image of a kidney.  The manner of operating the device does not differentiate an apparatus claim from the prior art.  See MPEP § 2114(II).  Additionally, the source of the images does not impose limitation on the computer-readable medium itself to which the claims are drawn.  That being said, the rejection is still modified in view of direct teachings of such a camera.  The first and second screens (encompassing a display configuration) are in fact taught in Piron.  For each of these reasons, claim 15 as presented does not patentably distinguish from the prior art, collectively.
Claim Objections
Claim 20 sets forth “an insertion device” which appears to be intended as “the insertion device” as the insertion device is initially recited in parent claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process without significantly more.
Independent claim 15 is directed to a computer-readable medium for identifying material to be removed from a kidney and recites abstract ideas in the form of “analyzing the first set of image data based on at least one of a darkness, a contrast, or a saturation.”  The cited limitation, under its broadest reasonable interpretation, covers performance in the mind as visually inspecting image data with respect to the attributes of darkness, contrast, or saturation.
Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016), cited in footnote 14 on p. 53 of Federal Register 84(4) established that mental processes encompass acts which, absent anything beyond generic computer component(s) in the claim(s), may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures (Fed. Cir. 2016) additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot be practically performed in the mind or 
Claim 15 does not integrate the judicial exception(s) into a practical application.  The additional elements in the form of the computer components identified amounts to merely use of the computer as a tool to perform the abstract ideas.  See MPEP § 2106.05(f).  Use of a computer to execute the judicial exception and display its result (i.e., the additional elements of generating/displaying a coded image resulting from executing the abstract idea) does not represent an improvement to the functioning of the computer and amounts to "merely includ[ing] instructions to implement an abstract idea on a computer, or merely us[ing] a computer as a tool to perform the abstract ideas." 1 Note that generating a coded image may also be considered to fall into the category of mental processes as abstract ideas, as Intellectual Ventures (Fed. Cir. 2016) establishes that mental processes encompass acts which include performing with pen and paper. The additional limitations related to obtaining a first set of image data from an imaging device represents a data gathering step that collects the necessary input for the mental process.  Data gathering amounts to insignificant extra-solution activity which is not sufficient to confer patent-eligibility.2  The imaging device and camera associated with an insertion device are not part of the subject matter to which the claim is drawn but are instead intended to be used with the computer-readable medium.  Secondly, the imaging device and camera associated with the insertion device are merely used in extra-solution activities to gather data to be exploited in executing the abstract idea or to provide basic display of information, which does not represent a 
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional features related to obtaining image data amounts to no more than extra-solution data gathering and only serves to specify the nature of the data which is exploited in the mental process or which is displayed concurrently but not otherwise manipulated (i.e., the image acquired from the camera on the delivery shaft of an insertion device which are displayed on a second screen).  While the obtaining step and the imaging device and insertion device, where recited, generally link the abstract idea(s) to a particular technical field, their generic recitation is not sufficient to confer patent-eligibility.  The generically-recited computer-readable medium also does not represent significantly more than the abstract idea identified, nor do the generic computer screens.  In view of these findings, claim 15 is directed to an abstract idea in the form of a mental process without significantly more.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 15 and 17-20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more.  The dependent claims identified also do not recite additional elements which represent significantly more or sufficiently integrate into a practical application.  The comparisons of claims 17 and 18 represent 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (WO 2014/139021) in view of Mikkaichi et al. (US 2007/0260214).
Piron discloses a method, system, and corresponding computer-readable media for identifying material to be removed in the form of biological tissue resection.  See, for example, "performing tissue analyses while performing a tissue resection procedure" in lines 24-25 of p. 11 and "resecting tumors as necessary" in the sentence bridging pp. 25 and 26.  Piron obtains a first set of image data with an imaging device in the form of preoperative/intraoperative images, as in the paragraph bridging pp. 24 and 25.  The imaging device may be an external imaging system, such as an external video scope, as in the first full paragraph on p. 27, or any of a number of diagnostic modalities as set forth in the paragraph bridging pp. 61 and 62, which is inclusive of X-ray.  The images are subject to "tissue analyses" in comparing present images with either historical patient images or "tissue analysis databases" as from the discussion of Figs. 8A and 9 on pp. 60-61.  This constitutes sending the first set of image data to a control unit and the image analysis.  The image analysis comparison of a current image with a past image or an analysis database requires at least comparison of darkness or contrast of structures appearing within the images.  As a result of these tissue analyses, a coded image is generated and displayed which identifies or highlights the tissue to be removed or resected (e.g., tumor 532), as shown in at least Figs. 6B-6E, 8A, 8B, 15 and 16, in which the material to be removed is indicated with the 
Subsequent to display of the coded image highlighting the material to be removed, the cited surgical instrument would be used to remove that portion of the material from the patient, as with the surgical excised tissue or surgical removal of a tumor on p. 2, lines 19-20, and consistent with the context of Piron’s invention.
With respect to the insertion device 772, Piron further contemplates it being deflectable with disclosure of recording tip deflection in tracking the interventional instrument in the last paragraphs of pp. 40 and 41.  However, Piron is not specific to the insertion device including a 
Regarding claims 3 and 10, the coded image shown in Figs. 6B-6E, 8A, 8B, 15 and 16 is based on preoperative tissue analysis and overlaid on a preoperative image, as from the first full paragraph of p. 56.  This image coded with the tissue analysis information showing reference 
Regarding claims 4 and 11, both image and recording modules are real-time, and "provide real-time recording of one or more aspects of the medical procedure" as in the first full paragraph on p. 23, which would indicate the progress of the procedure.  See also disclosure that the "[...] procedure may be automatically recorded from the outset of the procedure," as in the same passage.  See also p. 33 in which a real-time intraoperative image may be provided with an overlay of the preoperative image of the tumor, in which case the progress of the removal procedure would be visible in the real-time images, and specifically exploits the coded image and the second set (intraoperative) image data, as claimed.
Regarding claims 5 and 12, the image data associated with at least the optional MR, ultrasound and X-ray modalities would necessarily be grayscale in their acquired format.  The coded images, as shown in Figs. 6B-6E, 8A, 8B, 15 and 16 are shown to highlight the material to be removed with either different shading (constituting a pattern, as claimed) or a different shape, as claimed.  In Fig. 6E, for example, the exemplary highlighted areas 532, 540, 541 and 542 are distinguishable from untargeted brain tissue 530.  The tumor to be removed is designated 532, as in the first full paragraph of p. 55.  Three different textures are indicated which represent three different types of tumor cells, as in the cited passage.
Regarding claims 6 and 13, multiple tissue metrics are ascertained from the planning image data to characterize the target tissue.  Piron provides a specific example in which tissue density information is determined in the planning stage based on diffusion-weighted ADC measurements, as from the second paragraph on p. 93.  The size of the material which is .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (WO 2014/139021) in view of Mikkaichi et al. (US 2007/0260214), as applied to claims 1 and 8, respectively, and further in view of Kienzle et al. (US 2015/0196193).
The modified system and method of Piron includes all features of the invention as substantially claimed, as detailed above, and optionally exploits X-ray images for the image data to be coded, as cited, where an X-ray system necessitates the X-ray tube (source) and detector, as claimed.  While Piron is not specific to a C-arm of the X-ray imaging system, those skilled understand that this represents conventional X-ray imaging hardware.  
Piron does not disclose that the control/processing unit as cited is incorporated within the handle of the insertion device; however, in the same field of diagnostic imaging, Kienzle teaches a controller which controls capture of images and which is optionally incorporated within the handle of an insertion device, as in [0066] and [0101], in which the distal end is adapted for insertion with a piercing element.  It would have been obvious to those skilled to further modify the interventional instrument to include a controller in its handle, as taught by Kienzle, in order to reduce the number of distinct hardware elements associated with the system, for example.  It is noted that the indefinite article a/an in a claim reciting open-ended "comprising" transitional phrasing is interpreted to mean one or more.  See Baldwin Graphic Systems, Inc. v. Siebert, Inc., No. 07-1262 (Fed. Cir. Jan. 15, 2008).  Therefore the image data is not limited to the singular nature of images specified in claims 7 and 14. 

15, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Piron et al. (WO 2014/139021) and alternately under 35 U.S.C. 103 as being unpatentable over Piron et al. (WO 2014/139021) in view of Wood et al. (US 2003/0095697) and Mikkaichi et al. (US 2007/0260214).
Piron discloses a method, system, and corresponding computer-readable media for identifying a material to be removed in the form of biological tissue resection.  See, for example, "performing tissue analyses while performing a tissue resection procedure" in lines 24-25 of p. 11 and "resecting tumors as necessary" in the sentence bridging pp. 25 and 26.  Piron obtains a first set of image data with an imaging device in the form of preoperative/intraoperative images, as in the paragraph bridging pp. 24 and 25.  The imaging device may be an external imaging system, such as an external video scope, as in the first full paragraph on p. 27, or any of a number of diagnostic modalities as set forth in the paragraph bridging pp. 61 and 62, which is inclusive of X-ray.  The images are subject to "tissue analyses" in comparing present images with either historical patient images or "tissue analysis databases" as from the discussion of Figs. 8A and 9 on pp. 60-61. The comparison of a current image with a past image or an analysis database requires at least comparison of darkness or contrast of structures appearing within the images.  As a result of these tissue analyses, a coded image is generated which identifies or highlights the tissue to be removed or resected (e.g., tumor 532), as shown in at least Figs. 6B-6E, 8A, 8B, 15 and 16, in which the material to be removed is indicated.  The highlights of the coded images include reference markers overlaid on the image data, as in the last full paragraph on p. 56, which is described in reference to Fig. 6B.  
Piron additionally incorporates first and second screens in the form of display configurations, as shown in each of the user interface configurations of Fig. 8B, cited above.  See 
While Piron is not specific to identifying the material for removal within a kidney, or that images are received from a camera positioned on a distal end of a delivery shaft of an insertion device, each of these recitations are directed to the manner in which the computer-readable medium is intended to be used, and the analysis, processing, and display of the images as cited and performed by the computer-readable medium of Piron is functionally capable of receiving images from any two image sources and of any anatomical target; thus the computer-readable medium of Piron functionally anticipates claim 15.  See MPEP § 2114(II) which indicates that the manner of operating the device does not differentiate an apparatus claim from the prior art.  As the identified limitations are not drawn to the computer-readable medium to which the claims are directed, they are merely the intended image source data.  However, based on an alternative interpretation assuming these represent more than the way the computer-readable medium is intended to be used, use of computer-readable medium in these ways is rendered obvious by the prior art.  
First, in the same field of graphical user interfaces for display of anatomical information, Wood teaches computer-implemented functions including indicating areas to be removed on a display (corresponding to the first set of X-ray image data in Piron), as in [0056], with computer-detected regions of interest being “appropriately indicated” in the display of CT images.  See also Fig. 5.  Even though Fig. 5 depicts the lungs, Wood further teaches that the methods are 
Second, in the same field of computer-implemented diagnostic display user interfaces, Mikkaichi teaches computer-implemented methods of obtaining an image from an endoscope which includes treatment tools and an optical camera 6 and light source 7 at its distal end in at least Fig. 11.  See endoscope 180 which is configured for insertion and used in conjunction with optical imaging means and a number of treatment tools and is configured to provide deflection of a flexible distal area, as in [0077], with the multi-purpose diagnostic and treatment endoscope generally shown in Fig. 17.  An exemplary configuration of the optical elements at the distal end of the endoscope is provided in Fig. 16, with CCD observation devices 80A, 80B and illumination device 7 constituting the camera and light source, as claimed, as in [0039] and [0075].  It would have been obvious to those ordinarily skilled to further supply the computer-readable medium of Piron with images sourced from a camera positioned on a distal end of a delivery shaft of an insertion device in order to acquire an intraoperative view of the tissue from the view of the inserted device.  Receiving images from a camera incorporated into the delivery device would allow for display of a direct line-of-sight view of the inserted device with respect to the tissue target.
Regarding claims 17 and 18, the images are subject to "tissue analyses" in comparing present images with either historical patient images or "tissue analysis databases" as from the discussion of Figs. 8A and 9 on pp. 60-61. The comparison of a current image with a past image 
Regarding claim 19, multiple tissue metrics are ascertained from the planning image data to characterize the target tissue.  Piron provides a specific example in which tissue density information is determined in the planning stage based on diffusion-weighted ADC measurements, as from the second paragraph on p. 93.  The size of the material which is positively identified as removable prior to the resection procedure is indicated as in the exemplary images of Figs. 6B-6E, 8A, 8B, 15 and 16.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (WO 2014/139021) in view of Kienzle et al. (US 2015/0196193) and alternately under 35 U.S.C. 103 .
First, Piron functionally discloses all features of the invention as substantially claimed, as demonstrated above, and exploits X-ray images as planning images or intraoperative images which are coded to indicate material to be removed by the computer-readable medium.  The X-ray system necessitates the X-ray tube (source) and detector, as claimed.  While Piron is not specific to a C-arm of the X-ray imaging system, this is known to those skilled to represent conventional X-ray imaging hardware.  Additionally, the computer-readable medium of Piron is functionally capable of receiving images of any source.  
Piron does not disclose that the control/processing unit associated with the computer-readable medium is integrally incorporated within a handle of an insertion device; however, in the same field of diagnostic imaging, Kienzle teaches a controller which controls capture of images and which is optionally incorporated within the handle of an insertion device, as in [0066] and [0101], in which the distal end is adapted for insertion with a piercing element.  It would have been obvious to those skilled to modify the interventional instrument to include a controller in its handle, as taught by Kienzle, in order to reduce the number of distinct hardware elements associated with the system, for example.  It is noted that the indefinite article a/an in a claim reciting open-ended "comprising" transitional phrasing is interpreted to mean one or more.  See Baldwin Graphic Systems, Inc. v. Siebert, Inc., No. 07-1262 (Fed. Cir. Jan. 15, 2008).  Therefore the image data is not limited to the singular nature of images specified in claims 7, 14 and 20.  It is further noted that the recitation in claim 7 related to the integral formation of the control unit in the handle is not recited as a positive step of the method.  It is further noted that 
Alternatively, the modified computer-readable medium of Piron includes all features of the invention as substantially claimed, as demonstrated above, and exploits X-ray images as planning images or intraoperative images which are coded to indicate material to be removed by the computer-readable medium.  The X-ray system necessitates the X-ray tube (source) and detector, as claimed.  While Piron is not specific to a C-arm of the X-ray imaging system, this is known to those skilled to represent conventional X-ray imaging hardware.  
The modified computer-readable medium of Piron does not include the control/processing unit associated with the computer-readable medium integrally incorporated within a handle of an insertion device; however, in the same field of diagnostic imaging, Kienzle teaches a controller which controls capture of images and which is optionally incorporated within the handle of an insertion device, as in [0066] and [0101], in which the distal end is adapted for insertion with a piercing element.  It would have been obvious to those skilled to modify the interventional instrument to include a controller in its handle, as taught by Kienzle, in order to reduce the number of distinct hardware elements associated with the system, for example.  It is noted that the indefinite article a/an in a claim reciting open-ended "comprising" transitional phrasing is interpreted to mean one or more.  See Baldwin Graphic Systems, Inc. v. Siebert, Inc., No. 07-1262 (Fed. Cir. Jan. 15, 2008).  Therefore the image data is not limited to the singular nature of images specified in claims 7, 14 and 20.  It is further noted that the recitation in claim 7 related to the integral formation of the control unit in the handle is not recited as a positive step of the method.  It is further noted that the insertion device of claim 20 is .

Conclusion
The art made of record and not relied upon is pertinent to applicant's disclosure.  Applicant’s own work in ‘820 is relevant to delineating kidney stones within images and determining removal status.  Figs. 4 and 5 of Wolf ‘444 are particularly relevant to designating the external boundary of a kidney stone for irradiation and/or removal.  Navve ‘571 is relevant to endoscopic examination and highlights a calculus within the kidney in Fig. 3, showing a corresponding display configuration in Fig. 6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See footnote 14 of Federal Register 84(4) and the second col. of p. 55.
        2 See MPEP § 2106.05(g) and CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1375.